     Case 2:21-cv-01005-TLN-DMC Document 9 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD EUGENE JAMES,                               No. 2:21-CV-1005-TLN-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus under 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion for the

20   appointment of counsel, ECF No. 4.

21                  There currently exists no absolute right to appointment of counsel in habeas

22   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C.

23   § 3006A authorizes the appointment of counsel at any stage of the case “if the interests of justice

24   so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the Court does

25   not find that the interests of justice would be served by the appointment of counsel at the present

26   time.

27   ///

28   ///
                                                        1
     Case 2:21-cv-01005-TLN-DMC Document 9 Filed 07/23/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for appointment

 2   of counsel, ECF No. 4, is denied without prejudice to renewal, at the earliest, after a response to

 3   the petition has been filed.

 4

 5

 6   Dated: July 23, 2021
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
